DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 20-37 are pending in the instant application. Claims 1, 20, 23, 29-32 and 35 are elected and claims 21-22, 24-28, 33-34, and 36-37 are withdrawn. Claims 1, 23, 29, 31, 32, and 35 are amended and claims 2-19 are canceled.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that “the proposed combination of references as cited in the Office Action does not teach or suggest at least to "[a display disposed between the transparent substrate and the second surface of the housing and configured to include a third surface facing in the first direction and a fourth surface facing in the second direction], wherein the display comprises a transmitting layer and a protective layer; [the protective layer disposed between the display and the second surface of the housing and configured to block a light emitted from the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed] and the hole is not formed in the transmitting layer" as recited in Claim 1”. In addition, applicant argues that Ballard does not teach or suggest that the display 12 “comprises a transmitting layer and a protective layer as recited in Claim 1” and that “Cok does not provide a disclosure that remedies the above-discussed deficiencies of Ballard”, Remarks page 12-15.
Examiner respectfully disagrees. Ballard teaches a display disposed between a glass plate (304) and the bottom surface of a casing (102) and configure to include a third surface facing in the first direction and a fourth surface facing in the second direction (see Figs. 1-3, touchscreen 104, glass plate 304, backlight 306, and para. [0031]. The third surface of the display corresponds to the top surface of the touch screen, while the fourth surface of the display corresponds to the bottom surface of the touch screen). 
Although, Ballard discloses that “[t]he display layers and touch-sensitive layers are of conventional constructions” (see para. [0031]), Ballard does not explicitly disclose the display comprises a transmitting layer and a protective layer, the protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed and the hole is not form in the transmitting layer. 
However, Cok teaches the display comprises a transmitting layer (see Fig. 15 , opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059],para. [0072], [0074]-[0075]. Emitted light can be provided from both partially transparent pixels 9 and opaque pixels 8. Therefore, the transmitting layer corresponds to the pixel layer (red, green, blue and white pixels) which transmit light) and protective layer (see Figs. 14a-15, baffles 64, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. Integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures), the protective layer (baffles 64) disposed between the display (5) and the second surface of the housing  (see annotated Fig. 15 below 15 and para. [0071]-[0072] para. [0082] Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components) and configured to block light emitted in the second direction (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. Baffles 64 to reduce image artifacts for both image display and image capture. That light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images. Capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk. Additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display. To counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures), wherein a hole is formed in which at least a portion of the protective layer is removed (see Figs. 14a-15, para. [0072], para. [0077]-[0078], para. [0082]. With respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40.The baffles 64 are only be need in proximity to apertures A (semitransparent pixels 9)); and the image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41) and the hole is not form in the transmitting layer (see Fig. 14a, Fig. 15, opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059], para. [0072], [0074]-[0075]. As depicted in figure 15 the light transmitting pixel layer that include red, green, blue and white pixels (8 and 9) is disposed over the hole where the capture device 40 is located. Therefore, there is no hole in the transmitting layer).

    PNG
    media_image1.png
    558
    754
    media_image1.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Ballard in view of Cok teach amended claim 1, as explained above. 
No additional argument were presented regarding claim 32.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23 and 35 where amended to recite that “a first area comprising at least a portion of the display that is not overlapped with the image sensor, the first area being not visible from a top of the transparent substrate; and a second area comprising at least a different portion of the display that is overlapped with the image sensor, the second area being not visible from the top of the transparent substrate”.
Applicant’s disclosure is silent regarding both negative limitations (the first area being not visible from a top of the transparent substrate and the second area being not visible from the top of the transparent substrate). Applicant’s disclosure provide support for “ the display may include: a first area whose at least a portion is not overlapped with the at least one sensor, when viewing from the top of the transparent substrate; and a second area whose at least a portion is overlapped with the at least one sensor, when viewing from the top of the transparent substrate” (see para. [0184]).
Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. MPEP 2173.05(i).
Therefore, claims 23 and 35 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20, 23, 29-32 and 35  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 32 recite “a display disposed between the transparent substrate and the second surface of the housing… wherein the display comprises a transmitting layer and a protective layer; the protective layer disposed between the display and the second surface of the housing”.
It is unclear how the protective layer is disposed between the display and the second surface of the housing when the protective layer forms part of the display. Based on applicant’s disclosure the display is divided into a transmitting layer (712) whose hole is not formed and a protective layer (714) whose hole is formed with removal of at least a partial area, wherein the protective layer (714) is disposed under the transmitting layer (712) (see Fig. 7 and para. [0106]).
Claims 20, 23, 29-31 and 35 depend directly or indirectly from an indefinite claim, therefore are also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 20, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (US 2014/0133715 A1, hereinafter Ballard) in view of Cok (US 20080165267 A1).

Regarding Claim 1, Ballard teaches an electronic device (see Figs. 1-2), comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction (see annotated Figs 1-2, casing 102. The first surface corresponds to the top surface of the casing 102 while the second surface corresponds to the bottom surface of the casing 102), and comprising a transparent substrate forming at least a portion of the first surface (see Figs 1-3, touch screen 104, glass plate 304); 

    PNG
    media_image2.png
    784
    1018
    media_image2.png
    Greyscale

a display disposed between the transparent substrate and the second surface of the housing and configure to include a third surface facing in the first direction and a fourth surface facing in the second direction (see Figs. 1-3, touchscreen 104, glass plate 304, backlight 306, and para. [0031]. The touchscreen 104 may include a glass plate 304 and one or more display layers (not shown) and/or touch-sensitive layers (not shown) A backlight unit 306 may be disposed beneath the touchscreen 104. The third surface of the display corresponds to the top surface of the touch screen, while the fourth surface of the display corresponds to the bottom surface of the touch screen);  
an image sensor configured to detect an external light passing through the transparent substrate and the display, wherein the image sensor is disposed under the fourth surface of the display and between the fourth surface of the display and the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. Unconventional passages and/or apertures may be provided in the backlight unit to allow for placement and/or light paths to a camera/scanner module 314. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. Therefore the camera is disposed between the bottom surface of the touch screen 104 and the bottom surface of the casing 102).
Although, Ballard discloses that “[t]he display layers and touch-sensitive layers are of conventional constructions” (see para. [0031]), Ballard does not explicitly disclose the display comprises a transmitting layer and a protective layer, the protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed and the hole is not form in the transmitting layer; and the image sensor configured to detect an external light passing through the hole formed in the protective layer.
However, Cok teaches the display comprises a transmitting layer (see Fig. 15 , opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059],para. [0072], [0074]-[0075]. The structure of display 5 can also cause other capture image defects, as image content is transmitted differently, removed, or obscured by the device structure. Where display 5 has a repeating structure of red, green, blue and white pixels. The semi-transparent pixels 9 can include white pixels (as in FIGS. 9, 10, and 11). Display pixels 8 and 9 are active-matrix pixels that include thin-film electronic component(s)s 30 to control the light emission or reflection of the display pixels. Emitted light can be provided from both partially transparent pixels 9 and opaque pixels 8. Therefore, the transmitting layer corresponds to the pixel layer which transmit light) and protective layer (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. Integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures), 
the protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. That light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images. Capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk. Additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display. To counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components), wherein a hole is formed in which at least a portion of the protective layer is removed (see Figs. 14a-15, para. [0072], para. [0077]-[0078], para. [0082]. With respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40.The baffles 64 are only be need in proximity to apertures A (semitransparent pixels 9)); and 
the image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41) and the hole is not form in the transmitting layer (see Fig. 14a, annotated Fig. 15 below, opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059], para. [0072], [0074]-[0075]. As depicted in figure 15 the light transmitting pixel layer that include red, green, blue and white pixels (8 and 9) is disposed over the hole where the capture device 40 is located).

    PNG
    media_image1.png
    558
    754
    media_image1.png
    Greyscale

Ballard and Cok related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]). 

Regarding Claim 20, Ballard and Cok teach the electronic device of claim 1.
Cok further teaches wherein a fifth surface of the image sensor facing the fourth surface of the display is disposed inside the hole formed in the protective layer (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a top side (fifth surface) disposed inside the hole facing the bottom surface of the display), and a sixth surface of the image sensor facing the second surface of the housing is disposed outside the hole (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a bottom side (fifth surface) disposed outside the hole. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components, thereby the image capture device 40 will face the second surface of the external housing).
Ballard and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]).

    PNG
    media_image1.png
    558
    754
    media_image1.png
    Greyscale

Regarding Claim 23, Ballard and Cok teach the electronic device of claim 1. 
Ballard further teaches a first area comprising at least a portion of the display that is not overlapped with the image sensor (see annotated Fig. 1 below, first area); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor (see annotated Fig. 1 below, second area).

    PNG
    media_image3.png
    517
    592
    media_image3.png
    Greyscale

Cok further teaches  the first area comprising at least a portion of the display that is not overlapped with the image sensor, the first area being not visible from a top of the transparent substrate (see annotated Fig. 5 below, first area, and para., [0055]-[0056]. [0055] Display 5 has a first side 6 from which it is viewed. Capture device 40 is located on a second side 7 opposite the first side 6, in a position corresponding to the location of the partially transparent display pixel 9. The display 5 is formed on a substrate 10 and includes a cover 20 adhered to the substrate 10 for protecting the display 5. The first side 6 from which the display is viewed can be the cover 20 side; second side 7 can be the substrate 10 side and the capture device 40 located adjacent to substrate 10, with light emitted through cover 20. Display pixels 8 and 9, which can be either monochrome or color pixel, emit light in a forward direction (towards a display viewer. Thin-film electronic component(s)s 30 can be electrodes, transistors, resistors, or other basic circuitry component(s)s formed beneath a reflective portion 12b of electrode 12 to form a top-emitting display structure. As depicted in annotated figure 5 the first area include electrical components (30) which are not visible from a top of the cover 20); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, the second area being not visible from the top of the transparent substrate (see annotated Fig. 15 below, second area and para. [0055]-[0056]. As depicted in annotated figure 5 the second area include electrical components (30) which are not visible from a top of the cover 20).

    PNG
    media_image4.png
    695
    837
    media_image4.png
    Greyscale

Ballard and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard and Cok with first and second areas of the display that are not visible from the top as further disclose also by Cok, since it would have provided elements needed in controlling light emission of the display pixels that are not visible to the user and thus not affecting display images.

Regarding Claim 30, Ballard and Cok teach the electronic device of claim 1.
Ballard further teaches wherein the image sensor is disposed between a substantially central portion of the fourth surface of the display and a substantially central portion of the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. As depicted in annotated figures 1-2. The camera 128 is disposed in a substantial central portion of the display/touch screen and substantially the central portion of the housing/casing. The third surface of the display corresponds to the top surface of the touch screen, the fourth surface of the display corresponds to the bottom surface of the touch screen and the second surface of the housing corresponds to the bottom surface of the casing).

    PNG
    media_image5.png
    481
    790
    media_image5.png
    Greyscale


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2014/0133715 A1) in view of Cok (US 20080165267 A1), further in view of Smith et al. (US 20120257004 A1, hereinafter Smith)

Regarding Claim 29, Ballard and Cok tech the electronic device of claim 1.
Ballard and Cok do not explicitly teach a shutter, wherein: the shutter includes an open position and a closed position; the shutter includes a color that is the same as a color of the protective layer; the shutter is disposed between the fourth surface of the display and the image sensor, and the shutter is configured to substantially cover the image sensor in the closed position.
However, Smith teaches a shutter (see para. [0008]. The camera can be operated to capture or not capture images by opening and closing its shutter), wherein: the shutter includes an open position and a closed position (see Figs. 4-5B, para. [0021], and para. [0025]. Camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings. The camera's 204 shutter can be closed so that it does not capture any image); the shutter is disposed between the fourth surface of the display and the image sensor (see Fig. 4, para. [0021]-[0025]. FIG. 4 shows an example of a videoconferencing unit 200 where the camera can be placed behind the display device. Camera 204 can be placed on the side of the display device 202 that is opposite to the side facing the near end participant 105. The display device 202 can be capable of achieving a state in which it does not display a frame to the participant 105 and allows light from the participant's side of the display device 202 to be passed through to the camera side of the display device 202. During this state, camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings), and the shutter is configured to substantially cover the image sensor in the closed position (see Figs. 4-5B, para. [0021], and para. [0025].In FIG. 5A, the display device 202 can be in a display state and display an image of the far end participant (indicated by shading). In this state, the camera 204 can have its shutter closed so that the camera does not capture the imaged).
Smith further discloses that “the camera 204 can be coated with the non-reflective coating and color to further reduce its perceptibility. The camera 204 can be placed close behind the screen to allow a wide view of the local participant 105 and his/her surroundings” (see para. [0023]).
Ballard, Cok and Smith are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard and Cok with Simith’s teaching of providing a shutter that opens and closes, since it would have allowed light  to reach the image sensor during the image capturing mode while blocking light when the image sensor is not being used, thus protecting the image sensor. 
Ballard, Cok and Smith do not explicitly teach the shutter includes a color that is the same as a color of the protective layer. 
However one of ordinary skill in the art, before the effective filling date of the claim invention would have recognized the obviousness of providing the shutter with a color that is the same as a color of the protective layer, since it would have improved the display device by aiding in reducing the camera perceptibility.

Claim 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 2014/0133715 A1) in view of Cok (US 20080165267 A1), further in view of Son et al. (US 20130182062 A1, hereinafter Son).

Regarding Claim 31, Ballard and Cok teach the electronic device of claim 1.
Ballard further teaches the display includes a central long axis and a central short axis of the fourth surface of the display (see annotated figure 2 below, central long axis and central short axis of touch screen 104. The fourth surface of the display corresponds to the bottom surface of the touch screen 104), 

    PNG
    media_image6.png
    646
    506
    media_image6.png
    Greyscale
 
the housing includes a central long axis and a central short axis of the second surface of the housing (see annotated figure 2 below, central long axis and central short axis of casing 102), and the image sensor is disposed under the fourth surface of the display and between the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. Therefore the camera is disposed between the bottom surface of the touch screen 104 and the bottom surface of the casing 102).

    PNG
    media_image7.png
    481
    832
    media_image7.png
    Greyscale

Ballard and Cok do not explicitly teach the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing.
However, Son teaches the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).

    PNG
    media_image8.png
    474
    612
    media_image8.png
    Greyscale

Ballard, Cok and Son are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard and Cok with Son’s teachings, since it would have been obvious to try from different positions known in the art that would have yield the same predictable results. In addition, it would have improved capturing the user in front of the display, since the user’s glance is naturally directed toward the center of the display, therefore it would appear that the user is looking ahead in the captured image. Moreover, it would have enable the user to monitor his or her glance or expression at the moment an image of the mobile terminal user is captured while the user's glance appears to be directed to the front camera (Son para. [0012].

Regarding Claim 32, Ballard teaches an electronic device (see Figs. 1-2), comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction (see annotated Figs 1-2, casing 102. The first surface corresponds to the top surface of the casing 102 while the second surface corresponds to the bottom surface of the casing 102), and a transparent substrate forming at least a portion of the first surface (see Figs 1-3, touch screen 104, glass plate 304); 
a display disposed between the transparent substrate and the second surface of the housing and configured to include a third surface facing in the first direction and a fourth surface facing in the second direction (see Figs. 1-3, touchscreen 104, glass plate 304, backlight 306, and para. [0031]. The touchscreen 104 may include a glass plate 304 and one or more display layers (not shown) and/or touch-sensitive layers (not shown) A backlight unit 306 may be disposed beneath the touchscreen 104. The third surface of the display corresponds to the top surface of the touch screen, while the fourth surface of the display corresponds to the bottom surface of the touch screen); and 


    PNG
    media_image2.png
    784
    1018
    media_image2.png
    Greyscale

an image sensor configured to detect an external light passing through the transparent substrate, the display, wherein the image sensor is disposed between the fourth surface of the display and under the fourth surface of the display and the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. Unconventional passages and/or apertures may be provided in the backlight unit to allow for placement and/or light paths to a camera/scanner module 314. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. Therefore the camera is disposed between the bottom surface of the touch screen 104 and the bottom surface of the casing 102).


    PNG
    media_image7.png
    481
    832
    media_image7.png
    Greyscale

Although, Ballard discloses that “[t]he display layers and touch-sensitive layers are of conventional constructions” (see para. [0031]), Ballard does not explicitly disclose the display comprises a transmitting layer and a protective layer, the protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed the hole is not form in the transmitting layer; the image sensor configured to detect an external light passing through the hole formed in the protective layer, and wherein the image sensor is disposed between the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing. 
However, Cok teaches the display comprises a transmitting layer (see Fig. 15 , opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059],para. [0072], [0074]-[0075]. The structure of display 5 can also cause other capture image defects, as image content is transmitted differently, removed, or obscured by the device structure. Where display 5 has a repeating structure of red, green, blue and white pixels. The semi-transparent pixels 9 can include white pixels (as in FIGS. 9, 10, and 11). Display pixels 8 and 9 are active-matrix pixels that include thin-film electronic component(s)s 30 to control the light emission or reflection of the display pixels. Emitted light can be provided from both partially transparent pixels 9 and opaque pixels 8. Therefore, the transmitting layer corresponds to the pixel layer which transmit light) and protective layer (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. Integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures), 
the protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. That light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images. Capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk. Additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display. To counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components), wherein a hole is formed in which at least a portion of the protective layer is removed (see Figs. 14a-15, para. [0072], para. [0077]-[0078], para. [0082]. With respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40.The baffles 64 are only be need in proximity to apertures A (semitransparent pixels 9)); and 
the image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41) and the hole is not form in the transmitting layer (see Fig. 14a, Fig. 15, opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059], para. [0072], [0074]-[0075]. As depicted in figure 15 the light transmitting pixel layer that include red, green, blue and white pixels (8 and 9) is disposed over the hole where the capture device 40 is located).

    PNG
    media_image1.png
    558
    754
    media_image1.png
    Greyscale

Ballard and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]).
Ballard and Cok do not explicitly teach wherein the image sensor is disposed between the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
However, Son teaches wherein the image sensor is disposed between the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).

    PNG
    media_image9.png
    474
    612
    media_image9.png
    Greyscale

Ballard, Cok and Son are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard and Cok with Son’s teachings, since it would have been obvious to try from different positions known in the art that would have yield the same predictable results. In addition, it would have improved capturing the user in front of the display, since the user’s glance is naturally directed toward the center of the display, therefore it would appear that the user is looking ahead in the captured image. Moreover, it would have enable the user to monitor his or her glance or expression at the moment an image of the mobile terminal user is captured while the user's glance appears to be directed to the front camera (Son para. [0012]).

Regarding Claim 35, Ballard, Cok and Son teach the electronic device of claim 32.
Ballard further teaches wherein the display is configured to include: a first area comprising at least a portion of the display that is not overlapped with the image sensor (see annotated Fig. 1 below, first area); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor (see annotated Fig. 1 below, second area).

    PNG
    media_image3.png
    517
    592
    media_image3.png
    Greyscale

Cok further teaches the first area comprising at least a portion of the display that is not overlapped with the image sensor, the first area being not visible from a top of the transparent substrate (see annotated Fig. 5 below, first area, and para., [0055]-[0056]. [0055] Display 5 has a first side 6 from which it is viewed. Capture device 40 is located on a second side 7 opposite the first side 6, in a position corresponding to the location of the partially transparent display pixel 9. The display 5 is formed on a substrate 10 and includes a cover 20 adhered to the substrate 10 for protecting the display 5. The first side 6 from which the display is viewed can be the cover 20 side; second side 7 can be the substrate 10 side and the capture device 40 located adjacent to substrate 10, with light emitted through cover 20. Display pixels 8 and 9, which can be either monochrome or color pixel, emit light in a forward direction (towards a display viewer. Thin-film electronic component(s)s 30 can be electrodes, transistors, resistors, or other basic circuitry component(s)s formed beneath a reflective portion 12b of electrode 12 to form a top-emitting display structure. As depicted in annotated figure 5 the first area include electrical components (30) which are not visible from a top of the cover 20); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, the second area being not visible from the top of the transparent substrate (see annotated Fig. 15 below, second area and para. [0055]-[0056]. As depicted in annotated figure 5 the second area include electrical components (30) which are not visible from a top of the cover 20).

    PNG
    media_image4.png
    695
    837
    media_image4.png
    Greyscale

Ballard and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Ballard and Cok with first and second areas of the display that are not visible from the top as further disclose also by Cok, since it would have provided elements needed in controlling light emission of the display pixels that are not visible to the user and thus not affecting display images.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 20 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1).

App. 16947924
U.S. Patent No. US 10754455 B2
Claim 1, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and comprising a transparent substrate forming at least a portion of the first surface; 


a display disposed between the transparent substrate and the second surface of the housing and configured to include a third surface facing in the first direction and a fourth surface facing in the second direction, wherein the display comprises a transmitting layer and a protective layer; 

a protective layer disposed between the display and the second surface of the housing and configured to block a light emitted from the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed and the hole is not formed in the transmitting layer; and 

an image sensor configured to detect an external light passing through the transparent substrate, the display, and the hole formed in the protective layer, wherein the image sensor is disposed under the fourth surface of the display and between the fourth surface of the display and the second surface of the housing.

























Claim 23, the electronic device of claim 1, wherein the display configured to include: 
a first area comprising at least a portion of the display that is not overlapped with the image sensor, the first area being not visible from a top of the transparent substrate; and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, the second area being not visible from the top of the transparent substrate.
Claim 1, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to the first direction and comprising a transparent substrate forming at least a portion of the first surface; 


a display disposed between the transparent substrate and the second surface of the housing and comprising a third surface facing in the first direction and a fourth surface facing in the second direction; 




a protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed; 


a sensor configured to receive external light passing through at least a part of the transparent substrate and the display and to be disposed between at least a portion of the fourth surface of the display and at least a portion of the second surface of the housing; 



an electrical structure disposed between the sensor and at least a portion of the second surface of the housing; and a control circuit electrically connected to the electrical structure, wherein the control circuit is configured to detect an electrical signal occurring or changing within the electrical structure by a pressure of the second direction to at least a portion of the transparent substrate using the electrical structure, at least a portion of the sensor is disposed in the hole formed in the protective layer and one surface of the sensor contacts with the fourth surface of the display, and when the pressure of the second direction on the at least a portion of the transparent substrate is occurred, at least part of the of the display and the sensor is moved to the second direction and the electrical structure is configured to generate the electrical signal based on the movement of the sensor.

Claim 8, the electronic device of claim 1, wherein the display comprises: 
a first area comprising at least a portion that is not overlapped with the sensor, when viewing from a top of the transparent substrate; and
 a second area comprising at least a different portion that is overlapped with the sensor, when viewing from the top of the transparent substrate.


Regarding Claim 1, Claim 1 of U.S. Patent No. US 10754455 B2 do not explicitly teach wherein the display comprises a transmitting layer, the hole is not formed in the transmitting layer; and the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer.
However Cok teaches wherein the display comprises a transmitting layer (see Fig. 15 , opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059],para. [0072], [0074]-[0075]. The structure of display 5 can also cause other capture image defects, as image content is transmitted differently, removed, or obscured by the device structure. Where display 5 has a repeating structure of red, green, blue and white pixels. The semi-transparent pixels 9 can include white pixels (as in FIGS. 9, 10, and 11). Display pixels 8 and 9 are active-matrix pixels that include thin-film electronic component(s)s 30 to control the light emission or reflection of the display pixels. Emitted light can be provided from both partially transparent pixels 9 and opaque pixels 8) and protective layer (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. Integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures), the hole is not formed in the transmitting layer (see Fig. 14a, Fig. 15, opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059], para. [0072], [0074]-[0075]. As depicted in figure 15 the light transmitting pixel layer that include red, green, blue and white pixels (8 and 9) is disposed over the hole where the capture device 40 is located); the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41).
U.S. Patent No. US 10754455 B2 and Cok related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]).
Regarding claim 23, Claims 1 and 8 of U.S. Patent No. US 10754455 B2 do not explicitly teach the first area being not visible from a top of the transparent substrate and the second area being not visible from the top of the transparent substrate.
However, Cok further teaches the first area comprising at least a portion of the display that is not overlapped with the image sensor, the first area being not visible from a top of the transparent substrate (see annotated Fig. 5 below, first area, and para., [0055]-[0056]. [0055] Display 5 has a first side 6 from which it is viewed. Capture device 40 is located on a second side 7 opposite the first side 6, in a position corresponding to the location of the partially transparent display pixel 9. The display 5 is formed on a substrate 10 and includes a cover 20 adhered to the substrate 10 for protecting the display 5. The first side 6 from which the display is viewed can be the cover 20 side; second side 7 can be the substrate 10 side and the capture device 40 located adjacent to substrate 10, with light emitted through cover 20. Display pixels 8 and 9, which can be either monochrome or color pixel, emit light in a forward direction (towards a display viewer. Thin-film electronic component(s)s 30 can be electrodes, transistors, resistors, or other basic circuitry component(s)s formed beneath a reflective portion 12b of electrode 12 to form a top-emitting display structure. As depicted in annotated figure 5 the first area include electrical components (30) which are not visible from a top of the cover 20); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, the second area being not visible from the top of the transparent substrate (see annotated Fig. 15 below, second area and para. [0055]-[0056]. As depicted in annotated figure 5 the second area include electrical components (30) which are not visible from a top of the cover 20).

    PNG
    media_image4.png
    695
    837
    media_image4.png
    Greyscale

U.S. Patent No. US 10754455 B2 and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with having first and second areas of the display that are not visible from the top as further disclose also by Cok, since it would have provided elements needed in controlling light emission of the display pixels that are not visible to the user and thus not affecting display images.
Regarding Claim 20, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
Cok further teaches wherein a fifth surface of the image sensor facing the fourth surface of the display is disposed inside the hole formed in the protective layer (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a top side (fifth surface) disposed inside the hole facing the bottom surface of the display), and a sixth surface of the image sensor facing the second surface of the housing is disposed outside the hole (see annotated Fig. 15 below. As shown in annotated figure 15 the image capture device has a bottom side (fifth surface) disposed outside the hole. Since the system integrates a display and capturing devices, it is inherent that an external housing is provided to enclosed all the components, thereby the image capture device 40 will face the second surface of the external housing).

    PNG
    media_image1.png
    558
    754
    media_image1.png
    Greyscale

U.S. Patent No. US 10754455 B2 and Cok are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 with Cok’s teachings, since it would have enhanced the image quality by reducing image artifacts for both image display and image capture (Cok para. [0071]-[0072]).


Claims 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1) further in view of in view of Smith (US 20120257004 A1).

Regarding Claim 29, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
The claims in U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach a shutter, wherein: the shutter includes an open position and a closed position; the shutter includes a color that is the same as a color of the protective layer; the shutter is disposed between the fourth surface of the display and the image sensor, and the shutter is configured to substantially cover the image sensor in the closed position.
However, Smith teaches a shutter (see para. [0008]. The camera can be operated to capture or not capture images by opening and closing its shutter), wherein: the shutter includes an open position and a closed position (see Figs. 4-5B, para. [0021], and para. [0025]. Camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings. The camera's 204 shutter can be closed so that it does not capture any image); the shutter is disposed between the fourth surface of the display and the image sensor (see Fig. 4, para. [0021]-[0025]. FIG. 4 shows an example of a videoconferencing unit 200 where the camera can be placed behind the display device. Camera 204 can be placed on the side of the display device 202 that is opposite to the side facing the near end participant 105. The display device 202 can be capable of achieving a state in which it does not display a frame to the participant 105 and allows light from the participant's side of the display device 202 to be passed through to the camera side of the display device 202. During this state, camera's 204 shutter can be open so that it can capture an image of the near end participant 105 and his/her surroundings), and the shutter is configured to substantially cover the image sensor in the closed position (see Figs. 4-5B, para. [0021], and para. [0025].In FIG. 5A, the display device 202 can be in a display state and display an image of the far end participant (indicated by shading). In this state, the camera 204 can have its shutter closed so that the camera does not capture the imaged).
Smith further discloses that “the camera 204 can be coated with the non-reflective coating and color to further reduce its perceptibility. The camera 204 can be placed close behind the screen to allow a wide view of the local participant 105 and his/her surroundings” (see para. [0023]).
U.S. Patent No. US 10754455 B2, Cok and Smith are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with Simith’s teaching of providing a shutter that opens and closes, since it would have allowed light  to reach the image sensor during the image capturing mode while blocking light when the image sensor is not being used. 
The claims in U.S. Patent No. US 10754455 B2, Cok and Smith do not explicitly teach the shutter includes a color that is the same as a color of the protective layer. 
However one of ordinary skill in the art, before the effective filling date of the claim invention would have recognized the obviousness of  providing the shutter to include a color that is the same as a color of the protective layer, since it would have improved the display device by aiding in reducing the camera perceptibility.

Claims 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1), further in view of Ballard (US 2014/0133715 A1).

Regarding Claim 30, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach wherein the image sensor is disposed between a substantially central portion of the fourth surface of the display and a substantially central portion of the second surface of the housing
However, Ballard teaches wherein the image sensor is disposed between a substantially central portion of the fourth surface of the display and a substantially central portion of the second surface of the housing (see Figs 1-3, sensing area 124,128, camera/scanner module 314 and para. [0031]-[0034]. The camera/scanner module 314 is located below the backlight unit. The camera/scanner module 314 may include a housing 316, a lens array 318, a photo sensor 320 and signal wires/cables 322, which operatively connect the scanner/camera module to sensing/security circuitry 324 disposed within the casing 102 of the mobile device 100. As depicted in annotated figures 1-2. The camera 128 is disposed in a substantial central portion of the display/touch screen and substantially the central portion of the housing/casing. The third surface of the display corresponds to the top surface of the touch screen, the fourth surface of the display corresponds to the bottom surface of the touch screen and the second surface of the housing corresponds to the bottom surface of the casing).

    PNG
    media_image5.png
    481
    790
    media_image5.png
    Greyscale


U.S. Patent No. US 10754455 B2, Cok and Ballard are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with Ballard’s teachings of proving an image sensor to detect the light at substantially the central portion of the display and housing, since it would have been obvious to try from different positions known in the art in which the image sensor can be placed that would have yield the same predictable result of detecting external light passing through the transparent substrate and the display.

Claims 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1), further in view of Son (US 20130182062 A1).

Regarding Claim 31, U.S. Patent No. US 10754455 B2 and Cok teach the electronic device of claim 1.
The claims in U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach the display includes a central long axis and a central short axis of the fourth surface of the display; the housing includes a central long axis and a central short axis of the second surface of the housing; and the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing.
However, Son teaches the display includes a central long axis and a central short axis of the fourth surface of the display (see annotated Fig. 1 below, wherein the fourth surface of the display corresponds to the bottom surface of the display); 

    PNG
    media_image10.png
    608
    776
    media_image10.png
    Greyscale

the housing includes a central long axis and a central short axis of the second surface of the housing (see annotated Figs 1-2 below, wherein the second surface of the housing corresponds to the bottom surface of the housing (body device 106)); and  the image sensor is disposed between the central long axis of the fourth surface of the display and the central long axis of the second surface of the housing (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).
 
    PNG
    media_image9.png
    474
    612
    media_image9.png
    Greyscale

U.S. Patent No. US 10754455 B2, Cok, and Son are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with Son’s teachings, since it would have been obvious to try from different positions known in the art that would have yield the same predictable results. In addition, it would have improved capturing the user in front of the display, since the user’s glance is naturally directed toward the center of the display, therefore it would appear that the user is looking ahead in the captured image. Moreover, it would have enable the user to monitor his or her glance or expression at the moment an image of the mobile terminal user is captured while the user's glance appears to be directed to the front camera (Son para. [0012]).

Claims 32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8, respectively, of U.S. Patent No. US 10754455 B2 in view of Cok (US 20080165267 A1), further in view of Son (US 20130182062 A1)..

App. 16947924
U.S. Patent No. US 10754455 B2
Claim 32, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and a transparent substrate forming at least a portion of the first surface; 


a display disposed between the transparent substrate and the second surface of the housing and configured to include a third surface facing in the first direction and a fourth surface facing in the second direction, wherein the display comprises a transmitting layer and a protective layer; 

a protective layer disposed between the display and the second surface of the housing and configured to block a light emitted from the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed and the hole is not formed in the transmitting layer; and 

an image sensor configured to detect an external light passing through the transparent substrate, the display, and the hole formed in the protective layer, wherein the image sensor is disposed under the fourth surface of the display and between a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
























Regarding Claim 35, the electronic device of claim 32, wherein the display configured to include: 
a first area comprising at least a portion of the display that is not overlapped with the image sensor, the first area being not visible from a top of the transparent substrate; and 

a second area comprising at least a different portion of the display that is overlapped with the image sensor, the second area being not visible from the top of the transparent substrate.

Claim 1, an electronic device, comprising: 
a housing comprising a first surface facing in a first direction and a second surface facing in a second direction opposite to the first direction and comprising a transparent substrate forming at least a portion of the first surface; 

a display disposed between the transparent substrate and the second surface of the housing and comprising a third surface facing in the first direction and a fourth surface facing in the second direction; 




a protective layer disposed between the display and the second surface of the housing and configured to block light emitted in the second direction, wherein a hole is formed in which at least a portion of the protective layer is removed; 



a sensor configured to receive external light passing through at least a part of the transparent substrate and the display and to be disposed between at least a portion of the fourth surface of the display and at least a portion of the second surface of the housing; 



an electrical structure disposed between the sensor and at least a portion of the second surface of the housing; and a control circuit electrically connected to the electrical structure, wherein the control circuit is configured to detect an electrical signal occurring or changing within the electrical structure by a pressure of the second direction to at least a portion of the transparent substrate using the electrical structure, at least a portion of the sensor is disposed in the hole formed in the protective layer and one surface of the sensor contacts with the fourth surface of the display, and when the pressure of the second direction on the at least a portion of the transparent substrate is occurred, at least part of the of the display and the sensor is moved to the second direction and the electrical structure is configured to generate the electrical signal based on the movement of the sensor.
Claim 8, the electronic device of claim 1, wherein the display comprises: 

a first area comprising at least a portion that is not overlapped with the sensor, when viewing from a top of the transparent substrate; and
 


a second area comprising at least a different portion that is overlapped with the sensor, when viewing from the top of the transparent substrate.


Regarding Claim 32, Claim 1 of U.S. Patent No. US 10754455 B2 do not explicitly teach wherein the display comprises a transmitting layer, the hole is not formed in the transmitting layer; the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer, and the image sensor is disposed under a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
However Cok teaches wherein the display comprises a transmitting layer (see Fig. 15 , opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059],para. [0072], [0074]-[0075]. The structure of display 5 can also cause other capture image defects, as image content is transmitted differently, removed, or obscured by the device structure. Where display 5 has a repeating structure of red, green, blue and white pixels. The semi-transparent pixels 9 can include white pixels (as in FIGS. 9, 10, and 11). Display pixels 8 and 9 are active-matrix pixels that include thin-film electronic component(s)s 30 to control the light emission or reflection of the display pixels. Emitted light can be provided from both partially transparent pixels 9 and opaque pixels 8) and protective layer (see Figs. 14a-15, para. [0071]-[0072] para. [0082]. FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture. Integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures), the hole is not formed in the transmitting layer (see Fig. 14a, Fig. 15, opaque pixels 8 (RGB) and semitransparent pixels 9 (W), para. [0059], para. [0072], [0074]-[0075]. As depicted in figure 15 the light transmitting pixel layer that include red, green, blue and white pixels (8 and 9) is disposed over the hole where the capture device 40 is located); the sensor is an image sensor configured to detect an external light passing through the hole formed in the protective layer (see Figs. 14a-15, para. [0072] para. [0075]-[0076]. Capture device 40, which includes a lens 42 with multiple lens elements 42a, 42b and 42c and an image sensor 41, looks through a multitude of semi-transparent pixels 9. Relative to the capture device 40, imaging through this array of apertures formed by the semi-transparent pixels 9 can be much like imaging through a screen door. As shown in FIG. 15, capture device 40 includes image sensor 41 and lens 42 with multiple lens elements (42a, 42b, and 42c). Incident light 60, which is incident from multiple locations in the field of view, is collected through semi-transparent pixels 9 and focused or converged towards the Fourier plane 68 (shown by a dashed line) and an aperture stop 69, where after multiple lens elements 42b and 42c create images on image sensor 41).
The claims in U.S. Patent No. US 10754455 B2 and Cok do not explicitly teach and the image sensor is disposed under a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing.
However, Son teaches the image sensor is disposed under a substantially central portion the fourth surface of the display and a substantially central portion of the second surface of the housing (see Figs. 1-2 and para. [0041]-[0043]. In FIGS. 1 and 2, the front camera 104 is shown as positioned at the center of the rear surface of the transparent display 102 and the body device 106).
 
    PNG
    media_image9.png
    474
    612
    media_image9.png
    Greyscale

U.S. Patent No. US 10754455 B2, Cok, and Son are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2 and Cok with Son’s teachings, since it would have been obvious to try from different positions known in the art that would have yield the same predictable results. In addition, it would have improved capturing the user in front of the display, since the user’s glance is naturally directed toward the center of the display, therefore it would appear that the user is looking ahead in the captured image. Moreover, it would have enable the user to monitor his or her glance or expression at the moment an image of the mobile terminal user is captured while the user's glance appears to be directed to the front camera (Son para. [0012]).

Regarding claim 35, claims 1 and 8 of U.S. Patent No. US 10754455 B2, Cok, and Son teach claim 32.
Cok further teaches the first area comprising at least a portion of the display that is not overlapped with the image sensor, the first area being not visible from a top of the transparent substrate (see annotated Fig. 5 below, first area, and para., [0055]-[0056]. [0055] Display 5 has a first side 6 from which it is viewed. Capture device 40 is located on a second side 7 opposite the first side 6, in a position corresponding to the location of the partially transparent display pixel 9. The display 5 is formed on a substrate 10 and includes a cover 20 adhered to the substrate 10 for protecting the display 5. The first side 6 from which the display is viewed can be the cover 20 side; second side 7 can be the substrate 10 side and the capture device 40 located adjacent to substrate 10, with light emitted through cover 20. Display pixels 8 and 9, which can be either monochrome or color pixel, emit light in a forward direction (towards a display viewer. Thin-film electronic component(s)s 30 can be electrodes, transistors, resistors, or other basic circuitry component(s)s formed beneath a reflective portion 12b of electrode 12 to form a top-emitting display structure. As depicted in annotated figure 5 the first area include electrical components (30) which are not visible from a top of the cover 20); and 
a second area comprising at least a different portion of the display that is overlapped with the image sensor, the second area being not visible from the top of the transparent substrate (see annotated Fig. 15 below, second area and para. [0055]-[0056]. As depicted in annotated figure 5 the second area include electrical components (30) which are not visible from a top of the cover 20).

    PNG
    media_image4.png
    695
    837
    media_image4.png
    Greyscale

U.S. Patent No. US 10754455 B2, Cok and Son are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by U.S. Patent No. US 10754455 B2, Cok and Son with having first and second areas of the display that are not visible from the top as further disclose also by Cok, since it would have provided elements needed in controlling light emission of the display pixels that are not visible to the user and thus not affecting display images.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/27/2022